Citation Nr: 0918461	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for adenocarcinoma of the colon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2005, a hearing was held at the RO before the 
undersigned.  In September 2005, this case was remanded for 
additional development.

In December 2007, the Board issued a decision which denied 
the Veteran's claim herein.  Thereafter, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2008, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  

In November 2008, the Board remanded this matter for 
additional evidentiary development.  For the reasons 
indicated below, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran contends that compensation benefits are warranted 
for his currently diagnosed adenocarcinoma of the colon, 
under the provisions of 38 U.S.C.A. § 1151, due to the 
failure of VA medical personnel to provide proper treatment.  
Specifically, the Veteran claims that he informed VA medical 
personnel at the Key West VA medical center that he was 
experiencing rectal bleeding on multiple occasions from 1997 
to 2000, that the medical personnel were negligent in not 
providing further testing to determine the cause of his 
rectal bleeding, and that this negligent failure to diagnose 
his adenocarcinoma of the colon allowed it to increase in 
severity which resulted in additional disability.

In March 2009, the Veteran's representative submitted a 
Concurrence and Summary Sheet, VA Form 4265, purportedly 
completed by Davida Riebman, Under Secretary for Health, 
Veterans Health Administration (VHA).  The subject matter for 
this document was listed as "Action Item Web CIMS 419287."  

After reviewing the document, the Board finds that the RO 
should attempt to obtain VA's official copy of it directly 
from the appropriate VA record holder.  In making this 
determination, the Board notes that the document is not 
signed or dated.  Moreover, Davida Riebman is not the Under 
Secretary for Health, VHA, and his qualifications for 
rendering the medical opinion contained in the document are 
unknown.  Finally, the cover page for the document, other 
than the subject matter, is completely blank.  This raises 
serious concerns about the legitimacy of the document, as 
well as the qualifications of the individual providing the 
"opinion." 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the office of 
the Under Secretary for Health, VHA (or 
other appropriate VA record depository) 
and request a complete and official copy 
of the Concurrence and Summary Sheet, VA 
Form 4265, regarding Action Item Web CIMS 
419287.  The RO's request should also 
request information concerning Davida 
Riebman's position within VA, as well as 
information concerning his medical 
background, if any.



2.  Thereafter, the RO must review the 
Veteran's claim on appeal herein.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the February 2009 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

